      Case 1:20-cr-00357-ELR-RDC Document 1 Filed 09/15/20 Page 1 of 2
ORIGINAL
                                                                    FILED IN OPEN COURT
                                                                       U.S.D.C. Atlanta
                                                                                  -




                                                                           SEP 152020
                                                                        JAMES         EN,CIe~
                                                                  By:       .          i-p      lerk
                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION



   UNITED STATES OF AMERICA
                                              Criminal Indictment

                                              No.   1   20CR357
   NICHOLAS JOSEPH TINDALL
                                              UNDER SEAL


THE GRAND JURY CHARGES THAT:


   Between on or about February 18, 2020, through on or about February 20,
2020, in the Northern District of Georgia, the defendant, NICHOLAS JOSEPH
TINDALL, willfully and knowingly made and caused to be made a materially

false, fictitious, and fraudulent statement and representation in a matter within
the jurisdiction of a department and agency of the United States, that is, the
United States Department of Justice, Federal Bureau of Investigation (“FBI”)

during an investigation involving domestic terrorism. In particular, the
defendant stated and represented to FBI agents, whom he knew were conducting
a criminal investigation involving potential attacks upon United States citizens
and infrastructure, including water and electricity facilities, that he had not
participated in discussions about attacking United States infrastructure,

including water and electricity facilities, when, as the defendant then well knew,
he had participated in such discussions with others about attacking United States
      Case 1:20-cr-00357-ELR-RDC Document 1 Filed 09/15/20 Page 2 of 2




infrastructure, including water and electricity facilities, in violation of Title 18,
United States Code, Section 1001(a)(2).


                                            A             A                       BILL


                                                                      ~/d          /
                                                       FORT ERS•N
BYUNG    J. PAK
  United States Attorney



RYAN K. BUCHANAN
  Assistant United States Attorney
Georgia Bar No. 623388



MATTHEW S. CARRICO
  Assistant United States Attorney
Georgia Bar No. 538608

600 U.S. Courthouse
75 Ted Turner Drive, S.W.
Atlanta, GA 30303
404-581-6000; Fax: 404-581-6181
